Blandford, Justice.
[Campbell, as administrator of John T. Thomas, was proceeding to obtain leave to sell certain property as belonging to the estate of his intestate, when the widow of the latter (who had re-married and become Mrs. Ward) filed her claim. On the trial, the jury found the property subject to sale. The question turned upon the construction of the paper set out in the head-notes, — whether it was a will or deed. Claimant moved for a new trial) • which was refused, and she excepted.]